*25JUDGMENT
WONG, District Judge.
This action having come on for a hearing before the Court, Honorable Dick Yin Wong, United States District Judge, presiding, and the issues having been duly heard and a decision having been duly rendered,
IT IS ORDERED AND ADJUDGED that judgment is entered requiring ANDREW CHANG, in his capacity as the Director of the Department of Social Services and Housing, State of Hawaii, his agents, successors in office, employees and all those who work in concert with him to construe the term “unusual expense” as it appears in 7 C.F.R. § 271.3(c)(l)(iii)(e), F.N.S. Instruction 732-1 § 2264.7, and the Hawaii Public Welfare Manual § 3838.4(F) to include the cost of replacing: (a) casualty losses, including the theft of money, which could not be reasonably anticipated by the recipient and which are readily verifiable; or (b) other casualty losses which are not lost due to the recipient’s negligence and are readily verifiable. Defendants shall promulgate, consistent with this Court’s Order of August 5, 1976, standards for determining compensable casualty losses herein; Defendants shall also amend its Plan of Operation accordingly-
IT IS FURTHER ORDERED AND ADJUDGED that Judgment is entered requiring Defendants to identify all members of the Plaintiff class herein who were wrongfully denied a “casualty loss” and to pay such class members by a forward adjustment of their food stamp benefits in an amount equal to their “casualty loss” so denied.